DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 10, the language “wherein the wiring portion is made of a metal material, and a ratio of a height of the first surface in a normal direction to a width of the first surface in a surface direction is 0.1 or more and 5 or less” is unclear as the first surface is defined as a planar feature, which would have zero thickness. Therefore, the claimed ratio would be zero regardless of the width of the first surface.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 11-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiura et al. (US 2008/0116765).
With respect to claim 1, Sugiura et al. discloses a mounting structure (Fig 19) comprising: a first substrate (item 202) that has a first surface on which a functional element (item E) is provided; a wiring portion (items 24 and 207) that is provided at a position, which is different from a position of the functional element on the first surface (Fig 19), and is conductively connected to the functional element (Fig 19); a second substrate (item 32) that has a second surface that is opposite to the first surface (Fig 19); and a conduction portion (item 205) that is provided on the second surface (Fig 19), is connected to the wiring portion, and is conductively connected the functional element (Fig 19), wherein the shortest distance between the functional element and the second substrate is longer than the longest distance between the second substrate and a position where the wiring portion is connected to the conduction portion (Fig 19, wherein the distance between element E and substrate 32 is longer than the distance between wiring portion 207 and conduction portion 205).
With respect to claim 2, Sugiura et al. discloses the mounting structure according to claim 1, wherein an area of a region in which the conduction portion is bonded to the second substrate is larger than an area of a region in which the wiring portion is connected to the conduction portion (Fig 19, wherein the area between conduction portion 205 and substrate 32 is larger than the area between conduction portion 205 and wiring portion 207).
With respect to claim 6, Sugiura et al. discloses the mounting structure according to claim 1 wherein the wiring portion and the conduction portion intersect each other in plan view in a first direction directed from the first substrate to the second substrate (Fig 19).
With respect to claim 11, Sugiura et al. discloses the mounting structure according to claim 1, wherein the functional element includes a vibrator (item E) that vibrates along a first direction directed from the first substrate to the second substrate (Fig 19).
With respect to claim 12, Sugiura et al. discloses the mounting structure according to claim 11, wherein a connection position between the wiring portion and the conduction portion is located further toward the second substrate side than a vibration range of the vibrator in the first direction (Fig 19).
With respect to claim 13, Sugiura et al. discloses the mounting structure according to claim 11, wherein the functional element is an ultrasonic transducer (item E) including a flexible film (item 23) formed on the first substrate, and the vibrator provided on the flexible film (Fig 19).
With respect to claim 14, Sugiura et al. discloses the mounting structure according to claim 1, further comprising: a bonding portion that bonds the first substrate to the second substrate, wherein the first substrate has a functional region in which a plurality of the functional elements are formed, and wherein the bonding portion bonds the first substrate to the second substrate in the functional region (Figs 18 and 19).
With respect to claim 15, Sugiura et al. discloses an ultrasonic device (Fig 19) comprising: a first substrate (item 202) that has a first surface on which a vibrator (item E) is provided; a wiring portion (item 24 and 207) that is provided at a position, which is different from a position of the vibrator on the first surface (Fig 19), and is conductively connected to the vibrator (Fig 19); a second substrate (item 32) that has a second surface that is opposite to the first surface (Fig 19); and a conduction portion (item 205) that is provided on the second surface, is connected to the wiring portion, and is conductively connected to the vibrator (Fig 19), wherein the shortest distance between the vibrator and the second substrate is longer than the longest distance between the second substrate and a position where the wiring portion is connected to the conduction portion (Fig 19, wherein the distance between element E and substrate 32 is longer than the distance between wiring portion 207 and conduction portion 205).
With respect to claim 16, Sugiura et al. discloses an ultrasonic probe (Fig 19) comprising: a first substrate (item 202) that has a first surface on which a vibrator (item E) is provided; a wiring portion (items 24 and 207) that is provided at a position, which is different from a position of the vibrator on the first surface (Fig 19), and is conductively connected to the vibrator (Fig 19); a second substrate (item 32) that has a second surface that is opposite to the first surface; a conduction portion that is provided on the second surface, is connected to the wiring portion, and is conductively connected the vibrator (Fig 19); and a case (item 200) in which the first substrate, the wiring portion, the second substrate, and the conduction portion are stored (Fig 18), wherein the shortest distance between the vibrator and the second substrate is longer than the longest distance between the second substrate and a position where the wiring portion is connected to the conduction portion (Fig 19, wherein the distance between element E and substrate 32 is longer than the distance between wiring portion 207 and conduction portion 205).
With respect to claim 17, Sugiura et al. discloses an ultrasonic apparatus (Fig 19) comprising: a first substrate (item 202) that has a first surface on which a vibrator (item E) is provided; a wiring portion (item 24 and 207) that is provided at a position, which is different from a position of the vibrator on the first surface, and is connected to the vibrator (Fig 19); a second substrate (item 32) that has a second surface that is opposite to the first surface; a conduction portion that is provided on the second surface, is connected to the wiring portion, and is conductively connected to the vibrator (Fig 19); and a controller that controls the vibrator (Fig 3, paragraph 156), wherein the shortest distance between the vibrator and the second substrate is longer than the longest distance between the second substrate and a position where the wiring portion is connected to the conduction portion (Fig 19, wherein the distance between element E and substrate 32 is longer than the distance between wiring portion 207 and conduction portion 205).
With respect to claim 18, Sugiura et al. discloses an electronic apparatus (Fig 19) comprising: a first substrate (item 202) that has a first surface on which a functional element (item E) is provided (Fig 19); a wiring portion (item 24 and 207) that is provided at a position, which is different from a position of the functional element on the first surface, and is conductively connected to the functional element (Fig 19); a second substrate (item 32) that has a second surface that is opposite to the first surface; and a conduction portion that is provided on the second surface, is connected to the wiring portion, and is conductively connected to the functional element (Fig 19); and a controller that controls the functional element (Fig 3, paragraph 156), wherein the shortest distance between the functional element and the second substrate is longer than the longest distance between the second substrate and a position where the wiring portion is connected to the conduction portion (Fig 19, wherein the distance between element E and substrate 32 is longer than the distance between wiring portion 207 and conduction portion 205).
Allowable Subject Matter
Claims 3-5 and 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art does not disclose or suggest “wherein at least one of the wiring portion and the conduction portion includes a resin part and a conductive part covering the resin part” in combination with the remaining elements of claim 3. The prior art does not disclose or suggest “wherein at least one of the wiring portion and the conduction portion includes a resin part and a conductive part covering at least a part of the resin part” in combination with the remaining elements of claim 7. The prior art does not disclose or suggest “wherein the conduction portion has the resin part and a conductive part covering the resin part, and wherein the first substrate is provided with an extraction wiring that is connected to the functional element and is smaller than the wiring portion in a thickness in the first direction directed from the first substrate to the second substrate, the mounting structure further comprising: a second conduction portion that is connected to the extraction wiring; a second resin part that is larger than the resin part in a thickness in the first direction directed from the first substrate to the second substrate; a second conductive part that covers the second resin part” in combination with the remaining elements of claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837